DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“means for generating and issuing a request message to a server computer over the Internet…”  which is followed by the generating being in response to determining affirmatively that the consumable product needs to be refilled or replaced as a result of the sensing, and therefore a sensor provides the information for generating and issuing the request message and “means for generating and issuing an order message to the server computer over the internet…”, which is followed by user selection of one of the presented one or more orderable product through the graphical user interface, and therefore presents the user interface as the structure, that is selectable to generate the order message in claim 20.

“means for receiving a request message”, “means for…identifying one or more orderable products”, “means for…identifying a shipping address”, and “means for receiving an order message over the Internet” which all reference back  to what the server is accomplishing, and the server therefore stands as the structure to receive the different messages and information in claim 21. “means for generating and issuing a notification to the user of the apparatus over the Internet” is able to showcase that the graphical user interface is used to as the tool to generate and issue a notification to a user, “means for…performing a shipment process” and discusses printer capable of printing invoice and printing labels, or sending instruction on an electronic terminal, which are structural elements that showcase how the shipment process is being performed in claim 21.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite(s) a system and server comprising
-a sensor within an apparatus to sense consumption of a consumable product
-a first database listing orderable products
-a server computer accessible over the internet
-a second database listing registered user identifiers
- a server configured to perform the seller process
-the seller process identifies one or more orderable products which belong to the same category
-identifying shipping address associated with the user
-generating and sending a notification to the user
-receiving an order and performing a shipments process.
The system is used to perform steps used to monitor and order a consumable product. Re-purchasing of consumable goods are part of everyday sales activities, and sales activities are determined to be a commercial or legal interaction, part of the enumerated grouping of a certain method of organizing human activity. 
This judicial exception is not integrated into a practical application because the additional elements include an apparatus, a sensor, a server, a first database, a second database and a graphical user interface. The apparatus and server are presented as a computer element to send and receive information, and an electronic element that gathers information data does not provide integration since it is used as a tool to perform the abstract idea. The claim limitations fail to showcase how the described steps of performing reordering would improve the functioning of the apparatus or server, and therefore fails to integrate the abstract idea into a practical applications. The apparatus consumes products, and includes a sensor to mechanically or electrically sense consumption, and using a sensor to sense, does not showcase any improvement to the additional elements. The first database and second database are used to store information about the consumable product and shipping addresses, and are presented in a way that they merely maintain the information, which are used as a tool to perform the abstract idea, and therefore the claim remain ineligible under MPEP 2106.05(f). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are used to send, receive and store information relating to the abstract idea, but does not provide more than a tool to perform the abstract idea, and therefore, the claim remains ineligible under MPEP 2106.05(f).
Dependent claims 3-11, 16-19 adds additional limitations, but they are related to how information is displayed, or additional databases to store information. The way in which information is stored or displayed does not alter the functioning of the display, nut merely uses the display to implement the abstract idea, and remains as an application of an abstract idea on a computer. 
Dependent claim 12 adds a display and input device to the apparatus, but the display is used to display the information, and the input device is used as means to send information about selection of consumables. The elements continue to be presented in a way to implement the abstract idea without integration into a practical application, which does not showcase how the display and input are altered or improved upon by operating the judicial exception. 
Dependent claim 13-14 adds a mobile communication device, which is just an additional computer element to send and receive information,  which is provided as a tool to perform the abstract idea. 
Dependent claim 15 add a tag which stores product identification information. An RFID tag is regularly used to store information, and the use on a consumable product does not showcase more than a tool to perform the judicial exception of storage of information. 
Therefore, all the claims use computer elements to perform the abstract idea, and fail to integrate them into a practical application, or provide significantly more than the idea, and remain rejected under 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-7, 13-16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0300984 A1 Hurwich in view of US 2003/0009396 A1 DeVries et al.

Regarding claim 2, Hurwich teaches a system for automatically ordering and shipping a consumable product in an apparatus, the apparatus including a mechanical or electric component configured to consume the consumable product for operation, wherein the consumable product is refillable or replaceable (Hurwich Abstract, monitoring a consumable, and reordering when below a specific threshold), the system comprising: 
a sensor provided in the apparatus, the sensor being configured to 
sense consumption of the consumable product to determine whether or not the consumable product has been consumed over a predetermined threshold and thus needs to be refilled or replaced (Hurwich Para. [0049] a tracking unit, which includes one or more sensors, generates information about the consumable good; change in data can sense the amount of good; Para. [0039] the information being sent includes the depletion rate of the good, a threshold value of the good, and a depletion point to reorder), 
wherein a request message is generated and issued over the Internet automatically in response to determining that the consumable product needs to be refilled or replaced as a result of the sensing (Hurwich Para. [0049] when the sensor determines the depletion is expected, the backend triggers a notification to a user, through a user device, to order goods; Para. [0039] the reorder point is based on the depletion point and transit time, the backend server orders the goods on behalf of the user), 
the request message including (i) a first user identifier identifying a user of the apparatus and (ii) at least one of a first product identifier and a category identifier (Hurwich Para. [0059-0060] the tracking system may include a camera to identify the goods using a barcode; Para. [0077] the backend server transmits information to the user device associated with the product, based on the users settings; Para. [0117] the user may be a specific business), 
wherein the first product identifier identifies a product model of the consumable product, and the category identifier identifies a product category to which the consumable product belongs (Hurwich Para. [0059-0060] the tracking system may include a camera to identify the goods using a barcode; Para. [0084] information associated with the goods can include the category in which they belong); 
a first database listing orderable products, wherein each orderable product is identified by a discrete product identifier in the first database, wherein the orderable products are classified into one or more product categories such that each orderable product belongs to at least one of the product categories in the first database (Hurwich Para. [0093-0100] the goods that are being tracked are identified, and a fulfillment source may perform an auction to show different values for the same category, which may be different brands, this enable the depleted good may be compared to a database of information of other orderable products, which are classified in the same category of the depleted good); 
a server computer accessible over the Internet under control of a seller of the orderable products (Hurwich Para. [0095] queried information on platform to communicate information; Para. [0099] the seller of orderable goods may be able to provide incentives to increase their purchase capacity); and 
a second database listing registered user identifiers each of which has been registered through a sign-up to the server computer, wherein each registered user identifier is associated with a specific shipping address in the second database (Hurwich Para. [0041] the user of the tracking unit may program their preferences into a re-ordering; Para. [0049] communication between the tracking unit, fulfillment sources and the user device are all connected; Para. [0095] information about the user includes shipping address, this is used to determine the applicable taxes and shipping costs), 
wherein the server computer is configured to perform a seller process automatically in response to the request message (Hurwich Para. [0034] when a depletion point is reached, a reorder point is entered, and conducts a reverse auction to send a product request to a plurality of fulfillment sources), the seller process comprising: 
in response to reception of the request message over the Internet, identifying one or more orderable products which belong to the same product category as the consumable product with reference to the first database and with reference to the first product identifier or category identifier in the request message (Hurwich Para. [0093-0100] the goods that are being tracked are identified, and a fulfillment source may perform an auction to show different values for the same category, which may be different brands, this enable the depleted good may be compared to a database of information of other orderable products, which are classified in the same category of the depleted good; Fig. 19-20, different sources of the same category of product); 
identifying a shipping address associated with the user of the apparatus with reference to the second database and the first user identifier in the request message (Hurwich Para. [0095] information about the user includes shipping address, this is used to determine the applicable taxes and shipping costs; Fig. 19, shipping address to perform complete analysis of orderable products); 
generating and sending a notification to the user of the apparatus over the Internet, the notification including a graphical user interface that presents a catalog of the identified orderable products, allowing the user to select one of the presented orderable products through the graphical user interface, wherein an order message is generated and issued over the Internet in response to a user selection of one of the orderable products through the graphical user interface, the order message including a second product identifier identifying a product model of the selected product (Hurwich Para. [0093-0100] the goods that are being tracked are identified, and a fulfillment source may perform an auction to show different values for the same category, which may be different brands, this enable the depleted good may be compared to a database of information of other orderable products, which are classified in the same category of the depleted good; Fig. 19-20, different sources of the same category of product, allows for selection based on brand and source coupons, and user preference, Brand B may be cheaper, but user may still prefer to pay more for Brand A); and 
in response to reception of the order message, performing a shipment process to ship the selected product (Hurwich Para. [0095] shipping cost and tax is determined based on the shipping address of the user listed; Para. [0103] optimal orders are submitted to the fulfillment source and confirmed and/or automatically purchased based user information). 
Hurwich fails to explicitly disclose wherein the shipment process comprises at least one of (i) generating an invoice to be printed out by a printer connected to the server computer wherein the invoice includes a description of the selected product identified by the second product identifier, (ii) generating a label to be printed out by a printer connected to the server computer wherein the label includes a description of the identified shipping address of the user of the apparatus to which the selected product will be shipped, and (iii) generating and issuing a picking instruction message to an electronic terminal for use by a picker in a warehouse of the orderable products wherein the picking instruction message includes a description of the selected product identified by the second product identifier, in response to which the electronic terminal displays the description of the selected product to instruct the picker to pick the selected product in the warehouse.
DeVries is in the field of re-ordering consumable goods (DeVries Para. [0045] ordering and reordering inventory supplies) and teaches  wherein the shipment process comprises at least one of (i) generating an invoice to be printed out by a printer connected to the server computer wherein the invoice includes a description of the selected product identified by the second product identifier (DeVries Para. [0192-1093] specifically, the shipping module provides details that includes invoice information, creates a packing slip, prints and sends with the shipment; Para. [0199]), (ii) generating a label to be printed out by a printer connected to the server computer wherein the label includes a description of the identified shipping address of the user of the apparatus to which the selected product will be shipped, and (iii) generating and issuing a picking instruction message to an electronic terminal for use by a picker in a warehouse of the orderable products wherein the picking instruction message includes a description of the selected product identified by the second product identifier, in response to which the electronic terminal displays the description of the selected product to instruct the picker to pick the selected product in the warehouse. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the reordering of consumable goods of Hurwich, with the specific shipping process as taught by DeVries. The motivation for doing so would be to continue to maintain an accurate recording and tracking of the products, without the labor intensive acts of manually tracking all inventory and shipment of new goods (DeVries Para. [0002] maintaining inventory information is typically labor intensive, but electronic communication between all parties allows for accurate tracking of every inventory item).

Regarding claim 3, modified Hurwich teaches a system according to Claim 2, wherein the product identifier includes at least one of European Article Number (EAN), Japanese Article Number (JAN), Universal Product Code (UPC) (Hurwich Para. [0060] the goods barcodes are scanned to identify the object; Para. [0078]), and Amazon Standard Identification Number (ASIN).

Regarding claim 4, modified Hurwich teaches a system according to Claim 2, wherein the request message further includes (iii) destination information entered by the user of the apparatus, the destination information being indicative of what apparatus the consumable product belongs to among a plurality of apparatuses, in a location of the user of the apparatus represented by a shipping address associated with the user of the apparatus on the second database (Hurwich Para. [0059] multiple tracking units may be used, and the tracking units are each individually identified, and have a unique ID and location, all the information enable the user to track the good being monitored; Para. [0063] the tracking units may be attached to an item or appliance, and the tracking unit includes information about what they are tracking, such as the amount of coffee beans left within a coffee grinder; Fig. 9C, the tracking unit may be attached to the apparatus in which the consumable product belongs), 
wherein a description of the destination information is presented on at least one of (i) the invoice along with the description of the selected product and (ii) the graphical user interface along with the presentation of the catalog of the orderable products (Hurwich Para. [0063] the tracking units may be attached to an item or appliance, and the tracking unit includes information about what they are tracking, such as the amount of coffee beans left within a coffee grinder, and when selecting reorder consumables, the item being ordered in displayed to the user on a graphical user interface).

Regarding claim 5, modified Hurwich teaches a system according to Claim 4, wherein the description of the destination information is provided (i) in a text manner, (ii) in a graphical manner that displays a symbol corresponding to the apparatus to which the consumable product belongs plotted over a map of the location of the user, or (iii) as a barcode on which the destination information is encoded (Hurwich Para. [0063] the tracking units may be attached to an item or appliance, and the tracking unit includes information about what they are tracking, such as the amount of coffee beans left within a coffee grinder, and when selecting reorder consumables, the item being ordered in displayed to the user on a graphical user interface).

Regarding claim  6, modified Hurwich teaches a system according to Claim 2. Hurwich fails to explicitly disclose wherein the request message further includes (iii) destination information entered by the user of the apparatus, the destination information being indicative of a detailed place at which the selected product should be directed to, in a location of the user of the apparatus represented by a shipping address associated with the user of the apparatus on the second database, 
wherein a description of the destination information is presented on at least one of (i) the invoice along with the description of the selected product and (ii) the graphical user interface along with the presentation of the catalog of the orderable products.
DeVries teaches wherein the request message further includes (iii) destination information entered by the user of the apparatus, the destination information being indicative of a detailed place at which the selected product should be directed to, in a location of the user of the apparatus represented by a shipping address associated with the user of the apparatus on the second database (DeVries Para. [0157-0160] each individual item may be tracked, and this includes the location of the bin in which the consumable good is placed, throughout the entire inventory process, including depletion, shipping, and re-filling; Fig. 5A, the information is sent over a network between users on a screen), 
wherein a description of the destination information is presented on at least one of (i) the invoice along with the description of the selected product and (ii) the graphical user interface along with the presentation of the catalog of the orderable products (DeVries Para. [0157-0160] each individual item may be tracked, and this includes the location of the bin in which the consumable good is placed, throughout the entire inventory process, including depletion, shipping, and re-filling; Fig. 5A, the information is sent over a network between users on a screen). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tracking of consumable good of Hurwich with the exact location of the consumable product as taught by DeVries. The motivation for doing so would be to maintain an accurate recording and tracking of the products, without the labor intensive acts of manually tracking all inventory and shipment of new goods (DeVries Para. [0002] maintaining inventory information is typically labor intensive, but electronic communication between all parties allows for accurate tracking of every inventory item).

Regarding claim 7, modified Hurwich teaches a system according to Claim 6, wherein the description of the destination information is provided (i) in a text manner, (ii) in a graphical manner that displays a symbol corresponding to the detailed place plotted over a map of the location of the user, or (iii) as a barcode on which the destination information is encoded (Hurwich Para. [0063] the tracking units may be attached to an item or appliance, and the tracking unit includes information about what they are tracking, such as the amount of coffee beans left within a coffee grinder, and when selecting reorder consumables, the item being ordered in displayed to the user on a graphical user interface; Devries is able to showcase the destination information referenced in claim 6, and Hurwich showcases how information is displayed to a user, such as in a text manner).

Regarding claim 13, modified Hurwich teaches a system according to Claim 2 further comprising an app designed to be installed on a mobile communication device used by the user of the apparatus (Hurwich Para. [0074] smartphones contain an app to monitor the tracking units), the mobile communication device including a display and an input device (Hurwich Para. [0076] information is transmitted and received through a personal device), wherein: 
the request message is generated and issued by the apparatus to the mobile communication device over a wireless local area network (WLAN) or wireless personal area network (WPAN), so that the request message is forwarded by the app from the mobile communication device to the server computer over the Internet (Hurwich Para. [0048] the tracking units and user device may communicate over the internet or WiFi networks; Para. [0053]); 
the notification is generated and issued by the server computer to the mobile communication device over the Internet, so that the graphical user interface is displayed by the app on the display of the mobile communication device, allowing the user to select one of the orderable products using the input device (Hurwich Para. [0049] when the sensor determines the depletion is expected, the backend triggers a notification to a user, through a user device, to order goods; Fig. 19-20, different sources of the same category of product, allows for selection based on brand and source coupons, and user preference, Brand B may be cheaper, but user may still prefer to pay more for Brand A); and 
the order message is generated and issued by the app from the mobile communication device to the server computer over the Internet in response to the user selection of one of the orderable products (Hurwich Para. [0093-0100] the goods that are being tracked are identified, and a fulfillment source may perform an auction to show different values for the same category, which may be different brands, this enable the depleted good may be compared to a database of information of other orderable products, which are classified in the same category of the depleted good; Para. [0103] ordering may be submitted by the user).

Regarding claim 14, modified Hurwich teaches a system according to Claim 2 further comprising an app designed to be installed on a mobile communication device used by the user of the apparatus (Hurwich Para. [0074] smartphones contain an app to monitor the tracking units), the mobile communication device including a display and an input device (Hurwich Para. [0076] information is transmitted and received through a personal device), wherein: 
the request message is generated and issued by the apparatus to the server computer over the Internet (Hurwich Para. [0048] the tracking units and user device may communicate over the internet or WiFi networks; Para. [0053]); 
the notification is generated and issued by the server computer to the mobile communication device over the Internet, so that the graphical user interface is displayed by the app on the display of the mobile communication device, allowing the user to select one of the orderable products using the input device (Hurwich Para. [0049] when the sensor determines the depletion is expected, the backend triggers a notification to a user, through a user device, to order goods; Fig. 19-20, different sources of the same category of product, allows for selection based on brand and source coupons, and user preference, Brand B may be cheaper, but user may still prefer to pay more for Brand A); and 
the order message is generated and issued by the app from the mobile communication device to the server computer over the Internet in response to the user selection of one of the orderable products (Hurwich Para. [0093-0100] the goods that are being tracked are identified, and a fulfillment source may perform an auction to show different values for the same category, which may be different brands, this enable the depleted good may be compared to a database of information of other orderable products, which are classified in the same category of the depleted good; Para. [0103] ordering may be submitted by the user).

Regarding claim 15, modified Hurwich teaches a system according to Claim 2, wherein at least one of the first product identifier and category identifier is stored on a passive tag that is attached to a body of the apparatus, a packaging of the apparatus, or a document enclosed with the apparatus in the packaging, so that the first product identifier and/or category identifier are stored on a mobile communication device used by the user of the apparatus by reading the tag using a RFID (Radio Frequency Identification) reader or a camera provided in the mobile communication device (Hurwich Para. [0059-0060] the tracking system may include a camera to identify the goods using a barcode; Para. [0116] when a camera is not used, RFID technology may be used; Fig. 4, the identifier may be integrated, part of a specific dispenser or a generic dispenser programable to whatever product), 
wherein the request message that includes the stored first product identifier and/or category identifier is generated and issued by the mobile communication device to the server computer over the Internet (Hurwich Para. [0048] the tracking units and user device may communicate over the internet or WiFi networks; Para. [0059-0060] the tracking system may include a camera to identify the goods using a barcode; Para. [0077] the backend server transmits information to the user device associated with the product, based on the users settings; Para. [0117] the user may be a specific business).

Regarding claim 16, modified Hurwich teaches a system according to Claim 2, wherein the request message is repeatedly issued to the server computer until the request message is acknowledged to initiate the seller process by the server computer (Hurwich Para. [0049] the depletion rate is able to trigger a reorder notification, and the backend server triggers a notification to a user, and initiates a reverse auction with sellers).

Regarding claim 20, Hurwich teaches a system for automatically ordering a consumable product in an apparatus, the apparatus including a mechanical or electric component configured to consume the consumable product for operation, wherein the consumable product is refillable or replaceable (Hurwich Abstract, monitoring a consumable, and reordering when below a specific threshold), the system comprising: 
a memory storing (i) a first user identifier identifying a user of the apparatus and (ii) at least one of a first product identifier and category identifier (Hurwich Para. [0059-0060] the tracking system may include a camera to identify the goods using a barcode; Para. [0077] the backend server transmits information to the user device associated with the product, based on the users settings; Para. [0117] the user may be a specific business), wherein the first product identifier identifies a product model of the consumable product, and the category identifier identifies a product category to which the consumable product belongs (Hurwich Para. [0059-0060] the tracking system may include a camera to identify the goods using a barcode; Para. [0084] information associated with the goods can include the category in which they belong); 
a sensor configured to sense consumption of the consumable product to determine whether or not the consumable product has been consumed over a predetermined threshold and thus needs to be refilled or replaced (Hurwich Para. [0049] a tracking unit, which includes one or more sensors, generates information about the consumable good; change in data can sense the amount of good; Para. [0039] the information being sent includes the depletion rate of the good, a threshold value of the good, and a depletion point to reorder); 
means for generating and issuing a request message to a server computer over the Internet automatically in response to determining affirmatively that the consumable product needs to be refilled or replaced as a result of the sensing (Hurwich Para. [0049] when the sensor determines the depletion is expected, the backend triggers a notification to a user, through a user device, to order goods; Para. [0039] the reorder point is based on the depletion point and transit time, the backend server orders the goods on behalf of the user), the request message including (i) the first user identifier and (ii) at least one of the first product identifier and category identifier (Hurwich Para. [0059-0060] the tracking system may include a camera to identify the goods using a barcode; Para. [0077] the backend server transmits information to the user device associated with the product, based on the users settings; Para. [0117] the user may be a specific business), wherein the server computer is configured to respond to the request message by (a) identifying one or more orderable products which belong to the same product category as the consumable product with reference to the first product identifier or category identifier and with reference to a first database, wherein the first database lists orderable products each of which is identified by a discrete product identifier, wherein the orderable products are classified into one or more product categories such that each orderable product belongs to at least one of the product categories in the first database (Hurwich Para. [0093-0100] the goods that are being tracked are identified, and a fulfillment source may perform an auction to show different values for the same category, which may be different brands, this enable the depleted good may be compared to a database of information of other orderable products, which are classified in the same category of the depleted good), and (b) identifying a shipping address of the user of the apparatus with reference to the first user identifier and a second database, wherein the second database lists registered user identifiers each of which has been registered through a sign-up to the server computer, wherein each registered user identifier is associated with a specific shipping address in the second database (Hurwich Para. [0041] the user of the tracking unit may program their preferences into a re-ordering; Para. [0049] communication between the tracking unit, fulfillment sources and the user device are all connected; Para. [0095] information about the user includes shipping address, this is used to determine the applicable taxes and shipping costs; Para. [0095] information about the user includes shipping address, this is used to determine the applicable taxes and shipping costs; Fig. 19, shipping address to perform complete analysis of orderable products); 
a graphical user interface that presents a catalog of the one or more orderable products identified by the server computer (Hurwich Para. [0063] the tracking units may be attached to an item or appliance, and the tracking unit includes information about what they are tracking, such as the amount of coffee beans left within a coffee grinder, and when selecting reorder consumables, the item being ordered in displayed to the user on a graphical user interface); and 
means for generating and issuing an order message to the server computer over the Internet in response to a user selection of one of the presented one or more orderable products through the graphical user interface, the order message including a second product identifier identifying a product model of the selected orderable product (Hurwich Para. [0093-0100] the goods that are being tracked are identified, and a fulfillment source may perform an auction to show different values for the same category, which may be different brands, this enable the depleted good may be compared to a database of information of other orderable products, which are classified in the same category of the depleted good; Fig. 19-20, different sources of the same category of product, allows for selection based on brand and source coupons, and user preference, Brand B may be cheaper, but user may still prefer to pay more for Brand A), wherein the server computer is further configured to respond to the order message by performing a shipment process to ship the selected orderable product to the identified shipping address (Hurwich Para. [0095] shipping cost and tax is determined based on the shipping address of the user listed; Para. [0103] optimal orders are submitted to the fulfillment source and confirmed and/or automatically purchased based user information).
Hurwich fails to explicitly disclose wherein the shipment process comprises at least one of (i) generating an invoice to be printed out by a printer connected to the server computer wherein the invoice includes a description of the selected product identified by the second product identifier, (ii) generating a label to be printed out by a printer connected to the server computer wherein the label includes a description of the identified shipping address of the user of the apparatus to which the selected product will be shipped, and (iii) generating and issuing a picking instruction message to an electronic terminal for use by a picker in a warehouse of the orderable products wherein the picking instruction message includes a description of the selected product identified by the second product identifier, in response to which the electronic terminal displays the description of the selected product to instruct the picker to pick the selected product in the warehouse.
DeVries teaches wherein the shipment process comprises at least one of (i) generating an invoice to be printed out by a printer connected to the server computer wherein the invoice includes a description of the selected product identified by the second product identifier (DeVries Para. [0192-1093] specifically, the shipping module provides details that includes invoice information, creates a packing slip, prints and sends with the shipment; Para. [0199]), (ii) generating a label to be printed out by a printer connected to the server computer wherein the label includes a description of the identified shipping address of the user of the apparatus to which the selected product will be shipped, and (iii) generating and issuing a picking instruction message to an electronic terminal for use by a picker in a warehouse of the orderable products wherein the picking instruction message includes a description of the selected product identified by the second product identifier, in response to which the electronic terminal displays the description of the selected product to instruct the picker to pick the selected product in the warehouse.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the reordering of consumable goods of Hurwich, with the specific shipping process as taught by DeVries. The motivation for doing so would be to continue to maintain an accurate recording and tracking of the products, without the labor intensive acts of manually tracking all inventory and shipment of new goods (DeVries Para. [0002] maintaining inventory information is typically labor intensive, but electronic communication between all parties allows for accurate tracking of every inventory item).

Regarding claim 21, Hurwich teaches a server computer for automatically shipping a consumable product for an apparatus, the apparatus including a mechanical or electric component configured to consume a consumable product for operation, wherein the consumable product is refillable or replaceable (Hurwich Abstract, monitoring a consumable, and reordering when below a specific threshold), the server computer comprising: 
a first database listing orderable products, wherein each orderable product is identified by a discrete product identifier in the first database, wherein the orderable products are classified into one or more product categories such that each orderable product belongs to at least one of the product categories in the first database (Hurwich Para. [0093-0100] the goods that are being tracked are identified, and a fulfillment source may perform an auction to show different values for the same category, which may be different brands, this enable the depleted good may be compared to a database of information of other orderable products, which are classified in the same category of the depleted good); 
a second database listing registered user identifiers each of which has been registered through a sign- up to the server computer, wherein each registered user identifier is associated with a specific shipping address in the second database (Hurwich Para. [0041] the user of the tracking unit may program their preferences into a re-ordering; Para. [0049] communication between the tracking unit, fulfillment sources and the user device are all connected; Para. [0095] information about the user includes shipping address, this is used to determine the applicable taxes and shipping costs); 
means for receiving a request message over the Internet, the request message being generated and issued by the apparatus in response to determining that the consumable product has been consumed over a predetermined threshold and thus needs to be refilled or replaced as a result of sensing consumption of the consumable product using a sensor in the apparatus (Hurwich Para. [0049] a tracking unit, which includes one or more sensors, generates information about the consumable good; change in data can sense the amount of good; Para. [0039] the information being sent includes the depletion rate of the good, a threshold value of the good, and a depletion point to reorder; Para. [0093-0100] the goods that are being tracked are identified, and a fulfillment source may perform an auction to show different values for the same category, which may be different brands, this enable the depleted good may be compared to a database of information of other orderable products, which are classified in the same category of the depleted good; Fig. 19-20, different sources of the same category of product), the request message including (i) a first user identifier identifying a user of the apparatus and (ii) at least one of a first product identifier and category identifier, wherein the first product identifier identifies a product model of the consumable product, and the category identifier identifies a product category to which the consumable product belongs (Hurwich Para. [0059-0060] the tracking system may include a camera to identify the goods using a barcode; Para. [0077] the backend server transmits information to the user device associated with the product, based on the users settings; Para. [0084] information associated with the goods can include the category in which they belong; Para. [0117] the user may be a specific business); 
means for, in response to the request message, identifying one or more orderable products which belong to the same product category as the consumable product with reference to the first database and with reference to the first product identifier or category identifier (Hurwich Para. [0093-0100] the goods that are being tracked are identified, and a fulfillment source may perform an auction to show different values for the same category, which may be different brands, this enable the depleted good may be compared to a database of information of other orderable products, which are classified in the same category of the depleted good; Fig. 19-20, different sources of the same category of product); 
means for, in response to the request message, identifying a shipping address associated with the user of the apparatus with reference to the second database and the first user identifier (Hurwich Para. [0095] information about the user includes shipping address, this is used to determine the applicable taxes and shipping costs; Fig. 19, shipping address to perform complete analysis of orderable products); 
means for generating and issuing a notification to the user of the apparatus over the Internet, the notification including a graphical user interface that presents a catalog of the identified orderable products, allowing the user to select one of the presented orderable products through the graphical user interface (Hurwich Para. [0093-0100] the goods that are being tracked are identified, and a fulfillment source may perform an auction to show different values for the same category, which may be different brands, this enable the depleted good may be compared to a database of information of other orderable products, which are classified in the same category of the depleted good; Fig. 19-20, different sources of the same category of product, allows for selection based on brand and source coupons, and user preference, Brand B may be cheaper, but user may still prefer to pay more for Brand A); 
means for receiving an order message over the Internet, the request message being generated and issued in response to a user selection of one of the orderable products through the graphical user interface, wherein the order message includes a second product identifier identifying a product model of the selected product (Hurwich Para. [0093-0100] the goods that are being tracked are identified, and a fulfillment source may perform an auction to show different values for the same category, which may be different brands, this enable the depleted good may be compared to a database of information of other orderable products, which are classified in the same category of the depleted good; Fig. 19-20, different sources of the same category of product, allows for selection based on brand and source coupons, and user preference, Brand B may be cheaper, but user may still prefer to pay more for Brand A); and 
means for, in response to the order message, performing a shipment process to ship the selected product (Hurwich Para. [0095] shipping cost and tax is determined based on the shipping address of the user listed; Para. [0103] optimal orders are submitted to the fulfillment source and confirmed and/or automatically purchased based user information).
Hurwich fails to explicitly disclose wherein the shipment process comprises at least one of (i) generating an invoice to be printed out by a printer connected to the server computer wherein the invoice includes a description of the selected product identified by the second product identifier, (ii) generating a label to be printed out by a printer connected to the server computer wherein the label includes a description of the identified shipping address of the user of the apparatus to which the selected product will be shipped, and (iii) generating and issuing a picking instruction message to an electronic terminal for use by a picker in a warehouse of the orderable products wherein the picking instruction message includes a description of the selected product identified by the second product identifier, in response to which the electronic terminal displays the description of the selected product to instruct the picker to pick the selected product in the warehouse.
DeVries teaches wherein the shipment process comprises at least one of (i) generating an invoice to be printed out by a printer connected to the server computer wherein the invoice includes a description of the selected product identified by the second product identifier (DeVries Para. [0192-1093] specifically, the shipping module provides details that includes invoice information, creates a packing slip, prints and sends with the shipment; Para. [0199]), (ii) generating a label to be printed out by a printer connected to the server computer wherein the label includes a description of the identified shipping address of the user of the apparatus to which the selected product will be shipped, and (iii) generating and issuing a picking instruction message to an electronic terminal for use by a picker in a warehouse of the orderable products wherein the picking instruction message includes a description of the selected product identified by the second product identifier, in response to which the electronic terminal displays the description of the selected product to instruct the picker to pick the selected product in the warehouse.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the reordering of consumable goods of Hurwich, with the specific shipping process as taught by DeVries. The motivation for doing so would be to continue to maintain an accurate recording and tracking of the products, without the labor intensive acts of manually tracking all inventory and shipment of new goods (DeVries Para. [0002] maintaining inventory information is typically labor intensive, but electronic communication between all parties allows for accurate tracking of every inventory item).

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0300984 A1 Hurwich in view of US 2003/0009396 A1 DeVries et al as applied to claim 2 above, and further in view of US 2012/0162687 A1 Hattori.

Regarding claim 8, modified Hurwich teaches a system according to Claim 2, wherein the request message further includes (iii) destination information indicative of an apparatus, in a location of the user of the apparatus represented by a shipping address associated with the user of the apparatus on the second database (Hurwich Para. [0059] multiple tracking units may be used, and the tracking units are each individually identified, and have a unique ID and location, all the information enable the user to track the good being monitored; Para. [0063] the tracking units may be attached to an item or appliance, and the tracking unit includes information about what they are tracking, such as the amount of coffee beans left within a coffee grinder; Fig. 9C, the tracking unit may be attached to the apparatus in which the consumable product belongs), 
wherein a description of the destination information is presented on at least one of (i) the invoice along with the description of the selected product and (ii) the graphical user interface along with the presentation of the catalog of the orderable products (Hurwich Para. [0063] the tracking units may be attached to an item or appliance, and the tracking unit includes information about what they are tracking, such as the amount of coffee beans left within a coffee grinder, and when selecting reorder consumables, the item being ordered in displayed to the user on a graphical user interface).
Hurwich fails to explicitly disclose the destination information indicative of a detailed place at which the apparatus resides.
Hattori is in the field of tracking apparatus at a specific location (Hattori Abstract, mapping printing devices at a location) and teaches wherein the destination information indicative of a detailed place at which the apparatus resides (Hattori Para. [0038-0040] each printer has a specific identification, including their position on a map within the location). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the destination information of Hurwich with the details of the place in which the apparatus resides as taught by Hattori. The motivation for doing so would be to track the consumable levels within an apparatus, but also being able to easily locate the exact apparatus dynamically, so the user does not need to update or track locations of the consumable apparatus (Hattori Para. [0009] previously, users needed to have knowledge of the movement of apparatus, but know the tracking device may be used to dynamically map and keep track of the exact location of the apparatus).

Regarding claim 9, modified Hurwich teaches a system according to Claim 8, wherein the description of the destination information is provided (i) in a text manner, (ii) in a graphical manner that displays a symbol corresponding to the detailed place plotted over a map of the location of the user, or (iii) as a barcode on which the destination information is encoded (Hurwich Para. [0063] the tracking units may be attached to an item or appliance, and the tracking unit includes information about what they are tracking, such as the amount of coffee beans left within a coffee grinder, and when selecting reorder consumables, the item being ordered in displayed to the user on a graphical user interface; Hattori is able to showcase the destination information referenced in claim 8, and Hurwich showcases how information is displayed to a user, such as in a text manner).

Regarding claim 10, modified Hurwich teaches a system according to Claim 8. Hurwich fails to explicitly disclose wherein the destination information is position information obtained by positioning circuitry provided in the apparatus that locates the apparatus using a global positioning system (GPS) and/or indoor positioning system (IPS).
Hattori teaches wherein the destination information is position information obtained by positioning circuitry provided in the apparatus that locates the apparatus using a global positioning system (GPS) and/or indoor positioning system (IPS) (Hattori Para. [0043] creating a map using GPS location; Claim 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the destination information of Hurwich with the details of the place in which the apparatus resides as taught by Hattori. The motivation for doing so would be to track the consumable levels within an apparatus, but also being able to easily locate the exact apparatus dynamically, so the user does not need to update or track locations of the consumable apparatus (Hattori Para. [0009] previously, users needed to have knowledge of the movement of apparatus, but know the tracking device may be used to dynamically map and keep track of the exact location of the apparatus).

Regarding claim 11, modified Hurwich teaches a system according to Claim 8. Hurwich fails to explicitly disclose wherein the destination information is entered by the user of the apparatus plotting a symbol corresponding to the apparatus on a map of the location of the user of the apparatus.
	Hattori teaches wherein the destination information is entered by the user of the apparatus plotting a symbol corresponding to the apparatus on a map of the location of the user of the apparatus (Hattori Para. [0043] a user may manually plot the location of the apparatus). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the destination information of Hurwich with the details of the place in which the apparatus resides as taught by Hattori. The motivation for doing so would be to track the consumable levels within an apparatus, while also being able to easily locate the exact apparatus dynamically, whether initial placement by a user, or updating the location throughout its lifetime (Hattori Para. [0009] previously, users needed to have knowledge of the movement of apparatus, but know the tracking device may be used to dynamically map and keep track of the exact location of the apparatus).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0300984 A1 Hurwich in view of US 2003/0009396 A1 DeVries et al. as applied to claim 2 above, and further in view of US 2015/0366411 A1 Yang et al. 

Regarding claim 12, modified Hurwich teaches a system according to Claim 2. Hurwich fails to explicitly disclose wherein: 
the apparatus comprises a display and an input device; 
the request message is generated and issued by the apparatus to the server computer over the Internet; 
the notification is generated and issued by the server computer to the apparatus over the Internet, so that the graphical user interface is displayed on the display of the apparatus, allowing the user to select one of the orderable products using the input device; and 
the order message is generated and issued by the apparatus to the server computer over the Internet in response to the user selection of one of the orderable products.
Yang is in the field of monitoring levels of appliances (Yang Abstract, appliance with consumable elements) and teaches wherein: 
the apparatus comprises a display and an input device (Yang Para. [0012] domestic products can utilize as part of the domestic appliance, and a display feature for product information, and ordering features to enable a user to order one or more products); 
the request message is generated and issued by the apparatus to the server computer over the Internet (Yang Para. [0070] appliance may monitor levels and enables shopping and ordering of the consumable); 
the notification is generated and issued by the server computer to the apparatus over the Internet, so that the graphical user interface is displayed on the display of the apparatus, allowing the user to select one of the orderable products using the input device (Yang Para. [0076] a user interface to allow the use to select one of the orderable products for the depleted good; Para. [0090] displays multiple varieties from the same category to allow user selection of the desired scent; Fig. 18); and 
the order message is generated and issued by the apparatus to the server computer over the Internet in response to the user selection of one of the orderable products (Yang Para. [0075] the user may select products, confirm and added to purchase from the user interface integrated with the machine). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the reordering of consumable goods of Hurwich with the integration of the display into the consumable apparatus of Yang.  The motivation for doing so would be monitor all consumables with smart connectivity, and allowing purchasing at the exact notification of low levels, without the need for additional devices (Yang Para. [0012-0013] ordering of products directly from consumable machine, preventing the need to remember low stock items). 

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0300984 A1 Hurwich in view of US 2003/0009396 A1 DeVries et al as applied to claim 2 above, and further in view of US 2017/0064997 A1 Murison et al.

Regarding claim 17, modified Hurwich teaches a system according to Claim 2, further comprising a third database listing shipment logs each of which is generated by the server computer every time the shipment process is performed, each shipment log including time information indicative of time on which a corresponding shipment process was performed (Hurwich Para. [0038] the shipping times is used to calculate when to reorder to receive the item before the consumable is depleted; Para. [0098] the particular user saves the order history to be analyzed), wherein the server computer is further configured to perform a monitoring process to monitor the apparatus as to whether the consumable product has been refilled or replaced through the seller process (Hurwich Para. [0072-0074] the tracking unit periodically monitors the levels with different intervals, based on the amount of usage of the apparatus, if frequently used, the apparatus sends signals more frequently to maintain accurate measurements), the monitoring process comprises: 
independently from performance of the seller process, periodically monitoring measurement of the sensor by periodically sending an inquiry message for the measurement to the apparatus over the Internet, in response to which the apparatus is configured to send back a reply message containing measurement of the sensor to the server computer over the Internet (Hurwich Para. [0072-0074] the tracking unit periodically monitors the levels with different intervals, based on the amount of usage of the apparatus, if frequently used, the apparatus sends signals more frequently to maintain accurate measurements).
Hurwich fails to explicitly disclose in response to the reply message, determining whether or not there is increase in the measurement compared to a previous measurement; and 
in response to determining affirmatively that there is increase in the measurement, determining whether or not there is any shipment log whose time information indicates that a shipment process was performed before the increase in the measurement, with reference to the third database.
Murison is in the field of refilling consumables (Murison Abstract, case refills the liquid) and teaches in response to the reply message, determining whether or not there is increase in the measurement compared to a previous measurement (Murison Para. [0455] the cartridge may store the current liquid level, and may determine when a new cartridge is placed within the apparatus, and if that liquid level is higher or lower than previous readings); and 
in response to determining affirmatively that there is increase in the measurement, determining whether or not there is any shipment log whose time information indicates that a shipment process was performed before the increase in the measurement, with reference to the third database (Murison Para. [0454-0457] when a consumable is replaced, the information associated with the consumable, including production information, taxes paid, and when it was purchased are all compared to the current state to detect if a counterfeit replacement part is trying to be used). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the replacement of consumable of Hurwich with the affirmation teaching of Murison. The motivation for doing so would be to confirm the authenticity of the replacement parts to ensure that they are properly paid for, interact with the apparatus correctly, and track if any recalls on the products exists, which keeps users safe and the apparatus functioning at full capacity for longer (Murison Para. [0101] not allowing counterfeit cartridges keep the device and user safe; Para. [0135] the filling goods contains information necessary about the consumable and fees paid).

Regarding claim 18, modified Hurwich teaches a system according to Claim 17. Hurwich fails to explicitly disclose wherein the monitoring process further comprises: in response to determining that there is no shipment log whose time information indicates that a shipment process was performed before the increase in the measurement, deactivating the apparatus by sending a deactivation message to the apparatus over the Internet, in response to which the apparatus is configured to stop its operation.
	Murison teaches wherein the monitoring process further comprises: in response to determining that there is no shipment log whose time information indicates that a shipment process was performed before the increase in the measurement, deactivating the apparatus by sending a deactivation message to the apparatus over the Internet, in response to which the apparatus is configured to stop its operation (Murison Para. [0101] If the replacement part does not have tax payments, it may be noted as stolen or counterfeit, and therefore is identified and the use of the consumable good is prevented; Para. [0133] the case may prevent usage of non-verified consumable). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the replacement of consumable of Hurwich with the affirmation teaching of Murison. The motivation for doing so would be to confirm the authenticity of the replacement parts to ensure that they are properly paid for, interact with the apparatus correctly, and track if any recalls on the products exists, which keeps users safe and the apparatus functioning at full capacity for longer (Murison Para. [0101] not allowing counterfeit cartridges keep the device and user safe; Para. [0135] the filling goods contains information necessary about the consumable and fees paid).

Regarding claim 19, modified Hurwich teaches a system according to Claim 18, wherein the apparatus is further configured to perform a checkup process to prevent the user of the apparatus from evading the monitoring process (Hurwich Para. [0072-0074] the tracking unit periodically monitors the levels with different intervals, based on the amount of usage of the apparatus, if frequently used, the apparatus sends signals more frequently to maintain accurate measurements), the checkup process comprising: 
periodically monitoring whether or not a communication with the server computer over the Internet is kept established (Hurwich Para. [0072-0074] the tracking unit periodically monitors the levels with different intervals, based on the amount of usage of the apparatus, if frequently used, the apparatus sends signals more frequently to maintain accurate measurements); and 
in response to determining negatively that a communication with the server computer over the Internet is not kept established (Hurwich Para. [0091] a transmitter failure will be communicated over a server). 
Hurwich fails to explicitly disclose voluntarily deactivating operation of the apparatus.
Murison teaches voluntarily deactivating operation of the apparatus (Murison Para. [0507] the apparatus may be disabled to prevent the use of the consumable). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the notification of a missed checkup of Hurwich with the ability to deactivate operation of the apparatus as taught by Murison. The motivation for doing so would be to prevent the use of an apparatus when a possible tamper or malfunction is determined with any aspect of the consumable (Murison Para. [0101] not allowing counterfeit cartridges keep the device and user safe; Para. [0135] the filling goods contains information necessary about the consumable and fees paid).

Response to Arguments
Applicant's arguments filed 04/17/22 have been fully considered but they are not persuasive. 
Regarding 101, Examiner notes that the system does recite specific physical elements such as a sensor, a first database and a second database, and those are used to process the judicial exception. Under MPEP 2106.05(a) indicates that the claim is able to improve the functioning of the computer itself, or any technology or technical field. Manually checking a consumable product, searching for comparable products, browsing similar products and placing an order does not present a technological problem. The problem being solved is one of a method of organizing human activity, and that human activity is purchasing consumable products. The “solution” steps also do no provide any indication as to how it would improve the computer-functionality, as is described as a particular program, or an improved interface, but rather showcases how those computer elements record, transmit and archive information by using them traditionally, and does not reflect an inventive solution to any problem associated with the computer elements. Additionally, MPEP 2106.05(f) continues to describe that the claims must recite a technological solution to a technological problem, and that the computer elements doe more than perform the process. Examples found as being mere instructions to apply the exception include monitoring data, generating new data and sending to different locations do no more than invoking computers to perform a process. Without integration or significantly more, the claims are rejected under 101. 
Regarding 102, all previous claims were cancelled and new claim 2 was presented. Applicant specifically points to the new limitations “a database listing orderable products by product model and product category to which the products belong”. Examiner is interpreting this limitation to mean that there is a database of available products to be ordered, and those products are listed within a specific model and category. Hurwich Paras. [0093-0100] are able to showcase a system which incorporates multiple fulfillment sources, to compare products within the same model and category. Next, “a request message including the identification of the product model and/or product category of the exhausted consumable product, in response to which one or more orderable products whose product model is the same as or compatible with the exhausted consumable product can be identified and suggested with reference to the database”, in which examiner is interpreting this to be a message with identification of the exhausted product, and suggesting a compatible orderable product from a database. Hurwich continues to be able to make suggestions for compatible products, after the initiation of a reorder notification, which includes identification of the depleted product, based on similar models and categories. Therefore, those limitations are still taught by Hurwich. 
Dependent claims 3-19 argues that they now depend from allowable subject matter, which does not hold based on the above response.
Dependent claims 4-11, add the limitation “destination information”, and describes the destination differently based on the dependent claim. Claim 4 merely links the apparatus and consumable product together, to give a clear destination, and therefore, when the sensor to monitor the consumable product is attached to the apparatus, it would link the two together and claim 6 is described as a “detailed place”, with no additional limitation within the claim, “coffee machine” is a detailed place within a home, and would indicate where the product should be directed to, and therefore, Hurwich, which is able to place a sensor on a specific apparatus, and identify that apparatus and the product which it consumes, is able to showcase the claims. Claim 8 specifies that the detailed place is where the apparatus resides, which is not explicitly taught in Hurwich, but is easily found within Hattori which maps specific location of a variety of apparatus within a larger facility. 
Dependent claim 17-19 includes a shipment log, monitoring the consumable product, and comparing the two aspects. An order history, which is found within Hurwich, is able to showcase previous orders, and the tracking unit is additionally continuously monitors the consumable apparatus, and therefore would be able to determine if the levels are ever raised. New reference Murison is able to use a comparison of that replaced product with information relating to payment, to confirm the authenticity of said product. The combination of which is able to showcase the entirety of the new claims. 
Therefore, all new claims are found within a variety of references, and remain rejected under 103. 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0322449 A1 Schiller teaches product container to determine reordering (Abstract). US 2017/0109772 A1 Sundman et al. teaches re-ordering consumable goods (Abstract). US 2016/0264394 A1 Hershberger et al. teaches monitoring supple of depletable goods (Abstract). US 2018/0315111 A1 Alvo et al. teaches monitoring and reordering of consumables (Abstract).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687